United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT                 October 7, 2003

                                                              Charles R. Fulbruge III
                                                                      Clerk
                               No. 03-41208
                             Summary Calendar



UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,

versus

JAIME ALVAR CARVAJAL,

                                        Defendant-Appellant.

                            --------------------
               Appeal from the United States District Court
                     for the Eastern District of Texas
                           USDC No. 4:03-CR-109-4
                            --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

       Jaime Alvar Carvajal appeals from an order of the district

court affirming the magistrate judge’s pretrial detention order.

The district court’s decision rests upon its conclusion that

Carvajal has not rebutted the presumption that no condition or

combination of conditions will reasonably assure the safety of

the community if Carvajal is released.       18 U.S.C. § 3142 (e) &

(f).       Analysis of the factors set forth in 18 U.S.C. § 3142(g)

indicates that the district court’s conclusions are supported by

       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-41208
                                -2-

the record.   See United States v. Rueben, 974 F.2d 580, 586 (5th

Cir. 1992).

     AFFIRMED.